Citation Nr: 1602745	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchitis and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran served on active duty from September 1954 to April 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for sleep apnea from a rating decision of the RO.

The Board remanded the case in February 2012 for additional development.  In a July 2012 decision, the Board denied service connection for sleep apnea, to include as secondary to the service-connected bronchitis.  

The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  By way of an April 2014 Memorandum Decision, the July 2012 decision was vacated and remanded back to the Board for readjudication.  Most recently in December 2014, the Board remanded this matter for additional development which has been completed, and the case has been returned for appellate consideration.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in December 2014.  At that time, the Board instructed the AOJ to obtain a medical opinion to determine the nature and etiology of any current sleep apnea.  The Board specifically instructed the examiner to address the Veteran's lay assertions of having had problems sleeping during his period of active service.  
The Board finds that the May 2015 examination report is inadequate as the examiner failed to provide sufficient reasons and bases for her opinion that the Veteran's OSA was not related to service.  Furthermore, she did not address the Veteran's competent lay assertions as to onset during service but instead focused on the lack of documentation of OSA during service.  Additionally, she discussed the relationship of PTSD and other disabilities to the development of OSA but did not provide a definitive opinion in the Veteran's case.  In this regard, the Board notes that the March 2012 VA examiner indicated that the Veteran's sleep problems in service could have been related to other sleep conditions, including  PTSD symptoms, but that there was no way to know.  While the Court, in its Memorandum Decision, determined that the issue of secondary service connection to PTSD had not been raised, the Board finds that in order to provide the Veteran with all benefit of the doubt and afford him all VA assistance, another examination report is necessary to address the inadequacies of the previous examinations and also to address all theories of entitlement raised by the record.    

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a new medical opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file.  

Specifically, the examiner should state (a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during service or otherwise was due to an event or incident of that long service and (b) whether the sleep apnea is caused or aggravated by the service-connected bronchitis and/or PTSD.

The examiner, in providing the request opinion, must address the Veteran's competent and credible lay assertions of having had problems sleeping during his period of active service.  

In so doing, the examiner should discuss medically known or theoretical causes of sleep apnea and describe how sleep apnea might have developed in the Veteran's case.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2. When all indicated development has been completed, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




